Order entered December 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01366-CV

                                  HELEN CLARK, Appellant

                                                V.

                      THE BANK OF NEW YORK MELLON, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04514-B

                                            ORDER
       We GRANT appellant’s December 2, 2013 second motion for an extension of time to

file a brief. Appellant shall file her brief on or before January 6, 2014. We caution appellant that

no further extension of time will be granted absent extraordinary circumstances.


                                                       /s/   ADA BROWN
                                                             JUSTICE